Case 2:16-cv-02085-CAS-AGR Document 81 Filed 11/07/18 Page 1 of 2 Page ID #:460



 1   MICHAEL N. FEUER, City Attorney (111529x)
     THOMAS H. PETERS, Chief Assistant City Attorney
 2   CORY M. BRENTE, Supervising City Attorney
     GEOFFREY PLOWDEN, Deputy City Attorney - (SBN 146602)
 3   200 No. Main Street
     6th Floor City Hall East
 4   Los Angeles, CA 90012
     email: geoffrey.plowden@lacity.org
 5   Phone: (213) 978-7038 Fax No. (213) 978-8785
 6   Attorneys for Defendant CITY OF LOS ANGELES
 7
 8
                           UNITED STATES DISTRICT COURT
 9
10                       CENTRAL DISTRICT OF CALIFORNIA

11
      JANE DOE, an individual,                     CASE NO. CV16-02085 CAS (AGR)
12
13                     Plaintiff,
                                                   NOTICE OF UNAVAILABILITY
14    v.                                           OF DEFENDANT’S COUNSEL

15    LUIS VALENZUELA, an individual;
      JAMES NICHOLS, an individual;
16    THE CITY OF LOS ANGELES, a
      municipality,
17
18                   Defendants.
19
20         TO THE HONORABLE COURT, PLAINTIFF AND HIS COUNSEL:
21         Please be advised that trial counsel for Defendant CITY OF LOS ANGELES is
22   Deputy City Attorney, Geoffrey Plowden. Deputy City Attorney Plowden will be out
23   of the office and unavailable for any appearances in this action from November 7 to
24   December 19, 2018. Deputy City Attorney Plowden will be on medical leave during
25   ///
26   ///
27   ///
28   ///
                                               1
Case 2:16-cv-02085-CAS-AGR Document 81 Filed 11/07/18 Page 2 of 2 Page ID #:461



 1   that period of time.
 2         DATED: November 6, 2018
 3
                            MICHAEL N. FEUER, City Attorney
 4                          THOMAS H. PETERS, Chief Assistant City Attorney
                            CORY M. BRENTE, Supv. Assistant City Attorney
 5
 6                          By:   /s/ Geoffrey Plowden
                                  GEOFFREY PLOWDEN, Deputy City Attorney
 7
 8                          Attorneys for Defendant CITY OF LOS ANGELES
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
